         Case 1:19-cv-08926-BCM Document 14 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 5/12/20
DUANE PETTY,
               Plaintiff,
                                                     19-CV-8926 (KPF) (BCM)
       -against-
COMMISSIONER OF SOCIAL SECURITY,
               Defendant.                            ORDER


BARBARA MOSES, United States Magistrate Judge.

         In a Scheduling Order dated December 17, 2019 (Dkt. No. 11), the Court directed the
Commissioner to file the electronic certified transcript of plaintiff's underlying administrative
proceedings (e-CAR), no later than 90 days after the Commissioner was served with process in
this action; directed counsel for plaintiff to send a written proposal for settlement to counsel for
the Commissioner no later than 30 days after the Commissioner filed the e-CAR; and directed
the parties to file either a stipulation dismissing, remanding, or otherwise resolving the case, or a
joint letter advising the Court that the parties were unable to resolve the case and would proceed
to brief their respective positions on the schedule provided in the Scheduling Order, no later than
30 days after plaintiff's written proposal for settlement.

       The Commissioner filed the e-CAR on March 5, 2020. (Dkt. No. 13.) Notwithstanding
the passage of 67 days since, the parties have not filed either a stipulation or joint letter as
required by the Scheduling Order. No later than May 15, 2020, the parties shall file a joint letter
updating the Court on the status of their compliance with the Scheduling Order and, if necessary,
requesting reasonable extensions of the deadlines set forth therein.

Dated: New York, New York
       May 12, 2020                           SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
